Exhibit 99.1 OSG Overseas Shipholding Group, Inc.Press Release For Immediate Release OVERSEAS SHIPHOLDING GROUP REPORTS FOURTH QUARTER AND FISCAL 2011 RESULTS Highlights - Fiscal year 2011 TCE revenuesof $790.2 million declined 7% from 2010, largely as a result of continued weakness in the Crude spot markets - Fiscal year 2011 Loss was $192.9 million, or $6.39 per diluted share, compared with a Loss of $134.2 million, or $4.55 per diluted share in 2010 - Fourth quarter TCE revenues were $190.1 million, a 4% increase from $183.2 million in the year ago period, primarily driven by an increase in revenue days and higher realized TCEs for International Products and U.S. Flag, as partially offset by weakness in Crude rates - Fourth quarter Loss was $50.0 million, or $1.65 per diluted share, compared with a Loss of $55.3 million, or $1.83 per diluted share in the prior year quarter - Adjusted for special items, fourth quarter Loss was $52.1 million, or $1.72 per diluted share - As previously announced, the Board of Directors has suspended the payment of quarterly dividends until further notice New York – February 28, 2012 – Overseas Shipholding Group, Inc. (NYSE: OSG), a market leader in providing energy transportation services, today reported results for the fourth quarter and fiscal year ended December 31, 2011. For the fiscal year ended December 31, 2011, the Company reported TCE1 revenues of $790.2 million, a 7% decrease from $853.3 million in 2010.The year-over-year decline in TCE revenues was primarily due to lower average spot rates earned by the Company’s International Crude vessels.Net loss (Loss2) for fiscal year 2011 was $192.9 million, or $6.39 per diluted share, compared with a Loss of $134.2 million, or $4.55 per diluted share, in 2010.Adjusted for special items, the Loss was $189.4 million, or $6.27 per diluted share, compared with a Loss in 2010 of $98.4 million, or $3.34 per diluted share.Details on special items are provided later in this press release. For the quarter ended December 31, 2011, the Company reported TCE revenues of $190.1 million, an increase of $6.9 million, or 4%, from $183.2 million in the 2010 quarter.TCE revenues increased in line with a 375-day increase (4%) in revenue days, which reflected new deliveries of International and U.S. Flag product carriers and the return to service of previously laid-up U.S. Flag ATBs.Improved TCEs in the International Products and U.S. Flag units combined with a shift in the revenue day mix in favor of those units to fully offset the impact of weak International Crude markets on fleetwide average TCE rate.The quarter-over-quarter decline in International Crude TCE revenues also reflects a net reduction of chartered-in tonnage.Loss for the quarter ended December 31, 2011 was $50.0 million, or $1.65 per diluted share, compared with a Loss of $55.3 million, or $1.83 per diluted share, in the same period in 2010.Adjusted for special items that reduced the Loss by $2.2 million, or $0.07 per diluted share, the fourth quarter Loss was $52.1 million, or $1.72 per diluted share, compared with a Loss of $59.0 million, or $1.96 per diluted share, in the fourth quarter of 2010. Morten Arntzen, President and CEO stated, “2011 was a challenging year for the global tanker industry and for OSG, primarily because of very depressed spot markets throughout the year and especially the last six months of the year.Nevertheless, we made progress on a number of fronts that will position us well for the future.We reduced G&A costs by an additional $17 million in 2011, part of a long-term transformation that has seen G&A costs fall to $83 million in 2011 from $144 million for 2008.Our U.S. Flag business returned to profitability and is now generating the steady and dependable cash flows we expected from it.With the delivery of four newbuildings over the last 12 months, our International Products fleet renewal program is now complete, and our fleet of 43 owned and chartered-in product carriers ideally positions us to participate in the cyclical recovery in the Products market that we believe is already underway.Our LNG and FSO joint ventures performed well and provide a solid source of locked-in earnings for the Company.And finally, our sea staff delivered another year of safe, dependable, incident-free shipping services.” Mr. Arntzen concluded, “Looking ahead to 2012, we expect rates in our major International markets, including our crude business, to improve somewhat this year, as reflected in our first quarter performance so far.Nevertheless, we will continue to run the Company conservatively.We are actively pursuing a range of near-term initiatives that will improve the financial flexibility of the Company and position us to capitalize on the recovery in our International markets.” 1See Appendix 1 for reconciliation of TCE (time charter equivalent) revenues, a non-GAAP measure, to shipping revenues. 2 References to Results, Earnings or Loss refers to Net Income / (Loss). 1 Select Quarterly Income Statement Detail - The $6.9 million increase in TCE revenues for the quarter ended December 31, 2011 from the year-earlier quarter is principally due an increase in revenue days of 375 days, or 4%, which reflected new deliveries of International and U.S. Flag product carriers and the return to service of previously laid-up U.S. Flag ATBs.Revenue days increased in the International Products and U.S. Flag units where average TCE rates strengthened quarter-on-quarter and declined in the International Crude unit where TCE rates weakened substantially, with the net effect that the average daily TCE rate realized across all three segments was essentially unchanged. · TCE revenue in the International Crude segment decreased by $22.5 million, or 32%, to $47.0 million on 9% fewer revenue days as the Company continued to redeliver chartered-in vessels that were generating losses in the current weak markets.Average spot TCEs fell across all Crude sectors, pressured by continued world fleet overcapacity and higher bunker prices. · International Products revenues increased by $10.9 million, or 24%, to $55.9 million.The average blended TCE rate earned by the segment’s vessels rose by 10%, or about $1,400 per day, driven by improved performance in the spot MR fleet and attractive time charter cover secured for LR1s.Revenue days increased by 413 days reflecting the delivery of one owned and three time chartered-in MRs and two owned LR1s, as well as the return to full operation of two LR1s that were undergoing repairs during the prior year’s quarter. · TCE revenue in the U.S. segment increased by $19.5 million, or 30%, to $84.3 million, primarily as a result of an increase of 358 revenue days due to the deliveries of two newbuild product carriers and the return to service of two ATBs which were in layup in the prior year period.Additionally, the U.S. segment continued to benefit from increased Delaware Bay lightering volumes as well as higher spot rates and improved utilization on its spot ATB fleet. - Vessel expenses increased $4.5 million, or 6%, to $74.0 million from $69.5 million in the prior year period.This was primarily attributable to the increased expense of a fully deployed U.S. Flag fleet that had incurred 287 days of layup time(during which operating expenses are reduced) in the fourth quarter of 2010, and the fleet deliveries described above. - Charter hire expenses decreased by $5.3 million to $94.1 million, reflecting the redelivery of in-chartered International Flag crude vessels as partially offset by the delivery of a bareboat chartered-in U.S. Flag product carrier and, in the International Product unit, the delivery of three time chartered-in vessels in 2011 and the return to full operation of the two LR1s referred to above. - General and administrative expenses were $16.4 million, a decrease of $7.6 million or 32%, from $24.0 million in the fourth quarter of 2010 principally due to a $7.3 million reduction in compensation and benefits (which included a $6.2 million reduction in the 2011 accrual for the annual cash incentive bonus) and consulting expenses ($0.3 million). Special Items Special items that affected reported results in the fourth quarter of 2011 reduced the quarterly Loss by a net $2.2 million, or $0.07 per diluted share, and included: - Gain on sales of vessels of $1.7 million, or $0.06 per diluted share; and - Increase in the unrealized gains on bunker swaps of $0.4 million, or $0.01 per diluted share. For a detailed schedule of these special items for the three months and fiscal year ended December 31, 2011 and the corresponding historical periods, see Reconciling Information, which is posted in Webcasts and Presentations in the Investor Relations section of www.osg.com. 2 Liquidity and Other Key Metrics - Cash and cash equivalents and short-term investments (consisting of time deposits with maturities greater than 90 days) decreased to $55 million from $274 million as of December 31, 2010.This reduction reflects in part the prepayment in the fourth quarter of 2012 and 2013 maturities totaling $38 million on two secured debt facilities, which had the impact of reducing 2012 debt maturities (and current portion of long term debtas of December 31, 2011) to $15 million. - Total debt was $2.07 billion, up from $1.99 billion as of December 31, 2010. - Liquidity3 was approximately $0.8 billion including undrawn amounts of $723 million under the unsecured revolving credit facility that matures in February 2013, before a $150 million reduction in availability that occurred in February 2012.Liquidity-adjusted [long term] debt to capital4 was 56.2%, an increase from 48.0% as of December 31, 2010.The prepayment of secured debt referred to above had the impact of increasing this ratio by 0.5% by substituting long term debt for current debt. - As of December 31, 2011, vessels constituting 28% of the net book value of the Company’s vessels were pledged as collateral. - Construction contract commitments were $78 million as of December 31, 2011, including $48 million due in the 2012 which reflects the delay in the delivery of a VLCC and an MR into January 2012.All such commitments are fully funded. - As previously announced, the Board of Directors has suspended the payment of quarterly dividends until further notice.The dividend suspension was not required in order to maintain compliance with any financial covenant applicable to the Company, but rather was a proactive step to preserve liquidity and maintain financial flexibility in a difficult economic environment. Segment Activity Crude Oil - On January 4, 2012, the Company took delivery of a newbuild Suezmax, the Yasa Orion, on a 3-year time charter, which will trade in the Suezmax International pool. - On January 6, 2012, the Overseas Kilimanjaro, a newbuild 298,000 dwt owned VLCC, delivered.The vessel is trading in the Tankers International pool.With this delivery, two Aframaxes now remain in OSG’s Crude newbuilding program, which are scheduled for delivery in first and third quarters of 2013. Products - On January 4, 2012, OSG took delivery of the Overseas Athens, a newbuild 50,000 dwt owned MR product carrier, completing the International Products newbuilding program. - The short-term charter-in on the Yasa Ceyhan, a MR product carrier, was extended for a term of two years effective April 19, 2012. U.S. Flag - As previously reported, the OSG 214 was taken out of layup in the third quarter and returned to the Jones Act spot market after a scheduled drydock period.OSG’s U.S. Flag fleet is now fully employed, and no Jones Act tankers or ATBs remain in layup.This is reflective of firmer trading conditions in the Jones Act market, which is experiencing generally higher rates and utilization with increasing inquiry for period business. Spot and Fixed TCE Rates Achieved and Revenue Days The following tables provides a breakdown of TCE rates achieved between spot and fixed charter rates and the related revenue days for the three months and fiscal year ended December 31, 2011 and the comparable periods of 2010.Revenue days in the quarter ended December 31, 2011 totaled 9,957 compared with 9,582 in the same period a year earlier.Revenue days for the year ended December 31, 2011 totaled 39,468 compared with 37,038 in the prior year.A summary fleet list by vessel class can be found later in this press release. From time to time the Company enters into FFAs and related bunker swaps as hedges for reducing the volatility of earnings from operating the Company’s VLCCs in the spot market. These derivative instruments seek to create synthetic time charters.The impact of these derivatives, which qualify for hedge accounting treatment, are reported together with time charters entered in the physical market under Fixed Earnings. As of December 31, 2011, the Company had no synthetic time charters outstanding.The information in this table is based in part on information provided by the pools or commercial joint ventures in which the segment’s vessels participate. 3 Liquidity is defined as cash plus short-term investments plus availability under the Company’s secured and unsecured credit facilities. 4 Liquidity-adjusted debt is defined as long-term debt reduced by cash and short-term investments. 3 Three Months Ended December 31, 2011 Three Months Ended December 31, 2010 Spot Fixed Total Spot Fixed Total Business Unit – Crude Oil VLCC 1 Average TCE Rate $ $
